Citation Nr: 1639963	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  11-23 139	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for radiculopathy of the left lower extremity.

3.  Entitlement to service connection for radiculopathy of the right lower extremity.

4.  Entitlement to an initial compensable evaluation for residuals of traumatic brain injury.

5.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left upper extremity.

6.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right upper extremity.

7.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to an effective date prior to April 1, 2011, for the 70 percent evaluation for PTSD.

9.  Entitlement to an initial compensable evaluation for migraine headaches.

10.  Entitlement to an evaluation in excess of 10 percent, for the period prior to May 8, 2008, and in excess of 20 percent thereafter for degenerative changes of the cervical spine.

11.  Entitlement to an evaluation in excess of 10 percent, for the period prior to January 28, 2015, and in excess of 40 percent thereafter for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and M.H.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before a Decision Review Officer (DRO) at the RO in December 2011.  A transcript of this hearing is of record.

In a June 2015 rating decision the RO increased the evaluation of the Veteran's degenerative disc disease of the lumbar spine from 10 percent to 40 percent, effective January 28, 2015.


FINDING OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, submitted a statement in September 2016 indicating that the Veteran requested to withdraw the claims of initial rating for residuals of traumatic brain injury; initial rating for radiculopathy, left upper extremity; initial rating for radiculopathy, right upper extremity; correct rating for PTSD; initial rating for migraine headaches, service connection for radiculopathy, left lower extremity; service connection for radiculopathy, right lower extremity; service connection for sleep apnea; correct rating for cervical spine degenerative changes; and correct rating for lumbar spine degenerative disc disease.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


